                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


KERRY LOY and FRANK BLUMEYER, JR., )
                                   )
           Plaintiffs,             )
                                   )
    v.                             )                        No. 4:19-CV-00184 JAR
                                   )
BMW OF NORTH AMERICA, LLC, et al., )
                                   )
           Defendants.             )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant BMW of North America, LLC (“BMW”)’s

Motion to Strike Plaintiffs’ Notice of Supplemental Authority, or in the Alternative, For Leave to

File A Sur-Reply in Support of its Motion to Dismiss. (Doc. No. 22). Upon consideration,

       IT IS HEREBY ORDERED that Defendant BMW’s Motion to Strike Plaintiffs’ Notice

of Supplemental Authority, or in the Alternative, For Leave to File A Sur-Reply in Support of its

Motion to Dismiss [22] is GRANTED in part and DENIED in part. Defendant BMW’s Motion

to Strike is DENIED, but its Motion for Leave to File Surreply is GRANTED.



Dated this 24th day of July, 2019.



                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                1
